Exhibit 10.3

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (this “Agreement”), dated as of September 14, 2020, is
between SIRIUS XM RADIO INC., a Delaware corporation (the “Company”), and SEAN
S. SULLIVAN (the “Executive”).

 

WHEREAS, the Company and the Executive jointly desire to enter into this
Agreement to reflect the terms and conditions of the Executive’s employment with
the Company.

 

In consideration of the mutual covenants and conditions set forth herein, the
Company and the Executive agree as follows:

 

1.         Employment. Subject to the terms and conditions of this Agreement,
the Company hereby employs the Executive, and the Executive hereby agrees to
accept employment with the Company, commencing on October 26, 2020 (the
“Effective Date”). Except as set forth in Section 6, if the Executive does not
commence employment with the Company on or prior to the Effective Date, this
Agreement shall be void ab inito.

 

2.         Duties and Reporting Relationship. (a) The Executive shall be
employed as the Executive Vice President and Chief Financial Officer of both the
Company and Sirius XM Holdings Inc. (“Holdings”). In such capacity, the
Executive shall be responsible primarily for supervising the financial affairs,
including the financial, planning and analysis, controller, treasury, investor
relations, internal audit and information technology functions, of the Company
and Holdings. The Executive shall also perform such activities and duties
consistent with his position that the Chief Executive Officer of the Company and
Holdings (the “CEO”) shall from time to time reasonably specify and direct.
During the Term (as defined below), the Executive shall, on a full-time basis
and consistent with the needs of the Company and Holdings, use his skills and
render services to the best of his ability. During the Term, the Executive shall
not perform any consulting services for, or engage in any other business
enterprises with, any third parties without the express written consent of the
CEO, other than charitable, civic and other non-business activities that do not
interfere with his duties to the Company and Holdings, passive investments and
service as a director of Acushnet Holdings Corp.

 

(a)        The Executive shall generally perform his duties and conduct his
business at the principal offices of the Company in New York, New York.

 

(b)       Unless otherwise required by law, administrative regulation or the
listing standards of the exchange on which Holdings’ shares are primarily
traded, the Executive shall report solely and directly to the CEO.

 

3.         Term. The term of this Agreement shall commence on the Effective Date
and shall end on October 26, 2023 (the “Term End Date”), unless terminated
earlier pursuant to the provisions of Section 6 or extended in accordance with
Section 6(e)(vi) (as applicable, the “Term”).

 



4.        Compensation. (a) During the Term, the Executive shall be paid an
annual base salary of $1,100,000, which shall be reviewed no less frequently
than annually and may be subject to increase (but not decrease) from time to
time by recommendation of the CEO to, and approval by, the Board of Directors of
Holdings (the “Board”) or any committee thereof (such amount, as increased, the
“Base Salary”). All amounts paid to the Executive under this Agreement shall be
in U.S. dollars. The Base Salary shall be paid at least monthly and, at the
option of the Company, may be paid more frequently.

 

(a)       On the first business day following the Effective Date on which
Holdings and the Executive are not subject to a blackout restriction, which date
is expected to be the first business day following the filing by Holdings of its
Quarterly Report on Form 10-Q for the quarter ended September 30, 2020 (such
date, as applicable, the “Grant Date”), the Company shall cause Holdings to
grant to the Executive the following:

 

(i)     an option to purchase shares of Holdings’ common stock, par value $.001
per share (the “Common Stock”), at an exercise price equal to the closing price
of the Common Stock on the Nasdaq Global Select Market on the Grant Date, with
the number of shares of Common Stock subject to such option being that necessary
to cause the Black-Scholes-Merton value of such option on the Grant Date to be
equal to $2,250,000, determined by using inputs consistent with those Holdings
uses for its financial reporting purposes. Such option shall be subject to the
terms and conditions set forth in the Option Agreement attached to this
Agreement as Exhibit A;

 

(ii)     a number of restricted stock units (“RSUs”) equal to $2,250,000,
divided by the closing price of the Common Stock on the Nasdaq Global Select
Market on the Grant Date. Such RSUs shall be subject to the terms and conditions
set forth in the Restricted Stock Unit Agreement attached to this Agreement as
Exhibit B;

 

(iii)     a number of performance-based restricted stock units (“PRSUs”) equal
to $4,500,000, divided by the closing price of the Common Stock on the Nasdaq
Global Select Market on the Grant Date, which grant shall be made subject to the
establishment of performance metric(s) that are the same as the performance
metric(s) established for any 2021 performance-based restricted stock units
granted generally to other executive officers of the Company after the date
hereof. Such performance metric(s) shall be reasonable in light of the Company’s
business plan and budget for the applicable year and other factors then
affecting the Company’s business, taken as a whole. Such PRSUs shall be subject
to the terms and conditions set forth in the Performance–Based Restricted Stock
Unit Agreement attached to this Agreement as Exhibit C;

 

(iv)     a number of RSUs equal to $1,000,000, divided by the closing price of
the Common Stock on the Nasdaq Global Select Market on the Grant Date. Such RSUs
shall be subject to the terms and conditions set forth in the Restricted Stock
Unit Agreement attached to this Agreement as Exhibit B; and

 

(v)     a number of RSUs equal to $3,000,000, divided by the closing price of
the Common Stock on the Nasdaq Global Select Market on the Grant Date. Such

2



RSUs shall be subject to the terms and conditions set forth in the Restricted
Stock Unit Agreement attached to this Agreement as Exhibit B.

 

(b)       All compensation paid to the Executive hereunder shall be subject to
any payroll and withholding deductions required by applicable law, including, as
and where applicable, federal, New York State and New York City income tax
withholding, federal unemployment tax and social security (FICA).

 

5.         Additional Compensation; Expenses and Benefits. (a) During the Term,
the Company shall reimburse the Executive for all reasonable and necessary
business expenses incurred and advanced by him in carrying out his duties under
this Agreement. Such expenses shall be incurred in accordance with the policies
and procedures established by the Company. The Executive shall present to the
Company an itemized account of all expenses in such form as may be required by
the Company from time to time.

 

(a)        During the Term, the Executive shall be eligible to participate fully
in any other benefit plans, programs, policies and fringe benefits which may be
made available to the executive officers of the Company and/or Holdings
generally, including, without limitation, disability, medical, dental and life
insurance and benefits under the Company’s and/or Holdings’ 401(k) savings plan
and deferred compensation plan.

 

(b)       During the Term, the Executive shall be entitled to participate in any
bonus plans generally offered to executive officers of the Company and/or
Holdings. The Executive’s annual bonus (the “Bonus”), if any, shall be
determined annually by the CEO, or the Board or the compensation committee of
the Board (the “Compensation Committee”). During the Term, the Executive shall
have a target bonus of 150% of the Base Salary. Bonus(es) shall be subject to
the Executive’s individual performance and satisfaction of objectives
established by the CEO or the Board or the Compensation Committee, and further
are subject to the exercise of discretion by the CEO and review and approval by
the Compensation Committee. Bonus(es), if any, shall be paid in the form of cash
and shall be paid by March 15th of the following year.

 

(c)       The Company will guarantee the Executive a Bonus of at least $700,000
with respect to the year ending December 31, 2020 unless the Executive’s
employment has been terminated by the Company for Cause (as defined below) or by
the Executive without Good Reason (as defined below) prior to the payment of
annual bonuses by the Company with respect to such year. Such bonus, if any,
shall be paid to the Executive when annual bonuses are normally paid to other
executive officers of the Company in 2021, but not later than March 15, 2021.

 

6.         Termination. The date upon which the Executive’s employment with the
Company under this Agreement is deemed to be terminated in accordance with any
of the provisions of this Section 6 is referred to herein as the “Termination
Date.” With respect to any payment or benefits that would be considered deferred
compensation subject to Section 409A (“Section 409A”) of the Internal Revenue
Code of 1986, as amended (the “Code”), and which are payable upon or following a
termination of employment, a termination of employment shall not be deemed to
have occurred unless such termination also constitutes a “separation from
service” within the meaning of Section 409A and the regulations thereunder (a
“Separation from

3



Service”), and notwithstanding anything contained herein to the contrary, the
date on which a Separation from Service takes place shall be the Termination
Date. In the event of the Executive’s death, any amounts owed to the Executive
hereunder shall instead be paid to the Executive’s designated beneficiary (or,
if none, to the Executive’s estate).

 

(a)       The Company has the right and may elect to terminate Executive’s
employment under this Agreement with or without Cause at any time. For purposes
of this Agreement, “Cause” means the occurrence or existence of any of the
following (at any time following the date of this Agreement, including prior to
the Effective Date):

 

(i)     (A) a material breach by the Executive of the terms of this Agreement,
(B) a material breach by the Executive of the Executive’s duty not to engage in
any transaction that represents, directly or indirectly, self-dealing with the
Company, Holdings or any of their respective affiliates (which, for purposes
hereof, shall mean any individual, corporation, partnership, association,
limited liability company, trust, estate, or other entity or organization
directly or indirectly controlling, controlled by, or under direct or indirect
common control with the Company and/or Holdings) which has not been approved by
a majority of the disinterested directors of the Board, or (C) the Executive’s
violation of the Company’s and/or Holdings’ Code of Ethics, or any other written
Company and/or Holdings policy that is communicated to the Executive in a
similar manner as such policy is communicated to other employees of the Company
and/or Holdings, which is demonstrably and materially injurious to the Company,
Holdings or any of their respective affiliates, if any such material breach or
violation described in clauses (A), (B) or (C), to the extent curable, remains
uncured after fifteen (15) days have elapsed following the date on which the
Company gives the Executive written notice of such material breach or violation;

 

(ii)     the Executive’s act of dishonesty, misappropriation, embezzlement,
intentional fraud, or similar intentional misconduct by the Executive involving
the Company, Holdings or any of their respective affiliates;

 

(iii)     the Executive’s conviction or the plea of nolo contendere or the
equivalent in respect of a felony;

 

(iv)     any damage of a material nature to any property of the Company,
Holdings or any of their respective affiliates caused by the Executive’s willful
misconduct or gross negligence;

 

(v)     the Executive’s repeated nonprescription use of any controlled substance
or the repeated use of alcohol or any other non-controlled substance that, in
the reasonable good faith opinion of the Board, renders the Executive unfit to
serve as an officer of the Company, Holdings or their respective affiliates;

 

(vi)     the Executive’s failure to comply with the CEO’s reasonable written
instructions on a material matter within five (5) days; or

 

(vii)     conduct by the Executive that, in the reasonable good faith written
determination of the Board, manifests the Executive’s lack of fitness to serve
as an

4



officer of the Company, Holdings or their respective affiliates, including but
not limited to a finding by the Board or any judicial or regulatory authority
that the Executive committed acts of unlawful harassment or violated any other
state, federal or local law or ordinance prohibiting discrimination in
employment.

 

(b)       Termination of the Executive for Cause pursuant to Section 6(a) shall
be communicated by a Notice of Termination for Cause. For purposes of this
Agreement, a “Notice of Termination for Cause” shall mean delivery to the
Executive of a copy of a resolution or resolutions duly adopted by the
affirmative vote of not less than a majority of the directors (other than the
Executive, if the Executive is then serving on the Board) present (in person or
by teleconference) and voting at a meeting of the Board called and held for that
purpose after fifteen (15) days’ notice to the Executive (which notice the
Company shall use reasonable efforts to confirm that the Executive has actually
received and which notice for purposes of Section 6(a) may be delivered, in
addition to the requirements set forth in Section 17, through the use of
electronic mail) and a reasonable opportunity for the Executive, together with
the Executive’s counsel, to be heard before the Board prior to such vote,
finding that in the good faith opinion of the Board, the Executive committed the
conduct set forth in any of clauses (i) through (vii) of Section 6(a) and
specifying the particulars thereof in reasonable detail. For purposes of Section
6(a), the Executive’s employment and the Term shall terminate on the date
specified by the Board in the Notice of Termination for Cause and one (1) day
following the receipt by the Executive of a notice of a termination without
Cause.

 

(c)        (i) The Term of this Agreement and the Executive’s employment shall
terminate upon the death of the Executive.

 

(ii)     If the Executive is unable to perform the essential duties and
functions of his employment because of a disability, even with a reasonable
accommodation, for one hundred eighty (180) days within any three hundred
sixty-five (365) day period (“Disability”), the Company shall have the right and
may elect to terminate the services of the Executive by a Notice of Disability
Termination. The Executive shall not be terminated following a Disability except
pursuant to this Section 6(c)(ii). For purposes of this Agreement, a “Notice of
Disability Termination” shall mean a written notice that sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under this Section 6(c)(ii). For
purposes of this Agreement, no such purported termination shall be effective
without such Notice of Disability Termination. The Term of this Agreement and
the Executive’s employment shall terminate on the day such Notice of Disability
Termination is received by the Executive.

 

(d)       The Executive may elect to resign from his employment with the Company
and Holdings at any time with or without Good Reason (as defined below). Should
the Executive wish to resign from his employment with the Company and Holdings
during the Term for other than Good Reason, the Executive shall give at least
thirty (30) days’ prior written notice to the Company. The Executive’s
employment and the Term of this Agreement shall terminate on the effective date
of the resignation set forth in the notice of resignation; provided that the
Company may, at its sole discretion, instruct the Executive to perform no more
job responsibilities and cease his active employment immediately upon or
following receipt of such

5



notice from the Executive. Further, any resignation by the Executive of his
employment with the Company shall be deemed a resignation of his employment with
Holdings (and vice versa).

 

(e)       Should the Executive wish to resign from his employment with the
Company and Holdings during the Term for Good Reason following the Company’s
failure to cure an applicable event as contemplated below, the Executive shall
give at least seven (7) days’ prior written notice to the Company. The
Executive’s employment and the Term of this Agreement shall terminate on the
date specified in such notice given in accordance with the relevant provision;
provided that the Company may, at its sole discretion, instruct the Executive to
cease his active employment and perform no more job duties immediately upon or
following receipt of such notice from the Executive. Further, any resignation by
the Executive of his employment with the Company shall be deemed a resignation
of his employment with Holdings (and vice versa).

 

For purposes of this Agreement, “Good Reason” shall mean the continuance of any
of the following events (without the Executive’s prior written consent) for a
period of thirty (30) days after delivery to the Company by the Executive of a
written notice within ninety (90) days of the Executive becoming aware of the
initial occurrence of such event, during which thirty (30)-day period of
continuation the Company and Holdings shall be afforded an opportunity to cure
such event (and provided that the Executive’s effective date of resignation for
Good Reason is within one hundred thirty-five (135) days of the Good Reason
event):

 

(i)     the assignment to the Executive by the Company and/or Holdings of duties
not reasonably consistent with the Executive’s positions, duties,
responsibilities, titles or offices on the Effective Date, any material
reduction in the Executive’s duties or responsibilities in the areas of the
Company’s financial, planning and analysis, controller, treasury, investor
relations, internal audit or information technology functions, or any removal of
the Executive from, or any failure to re-elect the Executive to, any of such
positions (except in connection with the termination of the Executive’s
employment for Cause, Disability or as a result of the Executive’s death or by
the Executive other than for Good Reason); or

 

(ii)     the Executive ceasing to report solely and directly to the CEO (unless
otherwise required by Section 2(c)); or

 

(iii)    any requirement that the Executive report for work to a location more
than twenty-five (25) miles from the Company’s current offices in New York, New
York, for more than thirty (30) days in any calendar year, excluding any
requirement that results from the damage or destruction of such office as a
result of natural disasters, terrorism, acts of war or acts of God or travel in
the ordinary course of business; or

 

(iv)    any reduction in the Base Salary or target bonus opportunity;

 

(v)     solely to the extent that the Executive has commenced employment with
the Company on or before the Effective Date, the Company’s failure to grant the
equity awards set forth in Section 4(b) on the Grant Date; or

6



(vi)     the Company’s failure to make a bona fide offer in writing to renew
this Agreement, for at least an additional one (1)-year term, on terms and
conditions at least as favorable as those set forth in this Agreement (including
the Base Salary set forth in Section 4(a), but excluding any equity–based
compensation set forth in Section 4(b)), at least ninety (90) days prior to (x)
the Term End Date and (y) each subsequent anniversary of the Term End Date on
which this Agreement is otherwise scheduled to expire; provided that (for
purposes of this clause (y) only) this Agreement has been renewed on the Term
End Date or subsequent anniversary thereof on which this Agreement was otherwise
most recently scheduled to expire; or

 

(vii)     any material breach by the Company of this Agreement.

 

(f)        (i) If the employment of the Executive is terminated by the Company
for Cause, by the Executive other than for Good Reason or due to death or
Disability, the Executive shall, in lieu of any future payments or benefits
under this Agreement, be entitled to (A) any earned but unpaid Base Salary and
any business expenses incurred but not reimbursed, in each case, prior to the
Termination Date, and (B) any other vested benefits under any other benefit or
incentive plans or programs (including any equity plans and applicable award
agreements) in accordance with the terms of such plans and programs
(collectively, the “Accrued Payments and Benefits”).

 

(ii)        If (x) during the Term, the employment of the Executive is
terminated by the Company without Cause or if the Executive terminates his
employment for Good Reason (including upon end of the Term if the Company has
failed to make the Bona Fide Offer described in Section 6(e)(vi)), or (y) after
the date hereof and prior to the Effective Date, the employment of the Executive
is terminated by the Company without Cause, then, in each case subject to
Section 6(g), the Executive shall have an absolute and unconditional right to
receive, and the Company shall pay to the Executive without setoff, counterclaim
or other withholding, except as set forth in Section 4(c), the following:

 

(A)     the Accrued Payments and Benefits;

 

(B)     a lump sum amount equal to the sum of (x) the Executive’s annualized
Base Salary then in effect and (y) an amount in cash equal to the greater of (1)
$1,650,000 and (2) the Bonus last paid (or due and payable) to the Executive,
with such lump sum amount to be paid on the sixtieth (60th) day following the
Termination Date;

 

(C)     (x) a pro-rated Bonus for the year in which the termination occurred
(based on actual achievement of applicable performance criteria, and based on
the number of days the Executive was employed by the Company as a portion of the
applicable calendar year), payable when annual bonuses are normally paid to
other executive officers of the Company; provided that such amount shall not be
payable in respect of the year ending December 31, 2020; and (y) if not
previously paid, the $700,000 Bonus for the year ending December 31, 2020,
payable when annual bonuses are normally paid to other executive officers of the
Company for such year;

7



(D)     the continuation for eighteen (18) months, at the Company’s expense (by
direct payment, not reimbursement to the Executive), of substantially similar
medical and dental benefits in a manner that will not be taxable to the
Executive;

 

(E)     life insurance benefits on substantially the same terms as provided by
the Company for active employees for one (1) year following the Termination
Date; provided that (I) the Company’s cost for such life insurance shall not
exceed twice the amount that the Company would have paid to provide such life
insurance benefit to the Executive if he were an active employee on the
Termination Date, and (II) such life insurance coverage shall cease if the
Executive obtains a life insurance benefit from another employer during the
remainder of such one (1) year period; and

 

(F)     if such termination occurs prior to the grant of the equity awards set
forth in Section 4(b), $13,000,000 in cash, to be paid in a lump sum on the
sixtieth (60th) day following the Termination Date.

 

(g)       The Company’s obligations under Section 6(f)(ii) shall be conditioned
upon the Executive or the Executive’s representative executing, delivering, and
not revoking during the applicable revocation period a waiver and release of
claims against the Company and Holdings, substantially in the form attached as
Exhibit D (the “Release”) within sixty (60) days following the Termination Date;
provided that the Company’s General Counsel may waive such requirement in the
case of the Executive’s death.

 

(h)       Notwithstanding anything contained in this Agreement, under no
circumstances shall the Company or Holdings be considered to have breached this
Agreement or to have terminated the Executive’s employment with or without
Cause, or shall a Good Reason event be deemed to have occurred, solely as a
result of Holdings merging with and/or into, or otherwise effecting a business
combination with, the Company, Liberty Media Corporation, any Qualified
Distribution Transferee (as defined in the Investment Agreement, dated as of
February 17, 2009, between Holdings and Liberty Radio LLC, as amended) or any of
their respective wholly-owned subsidiaries, or any entity wholly-owned jointly
by any of the foregoing.

 

(i)        Notwithstanding any provisions of this Agreement to the contrary, if
the Executive is a “specified employee” (within the meaning of Section 409A and
determined pursuant to policies adopted by the Company and Holdings) at the time
of his Separation from Service and if any portion of the payments or benefits to
be received by the Executive upon Separation from Service would be considered
deferred compensation under Section 409A (“Nonqualified Deferred Compensation”),
amounts that would otherwise be payable pursuant to this Agreement during the
six (6)-month period immediately following the Executive’s Separation from
Service that constitute Nonqualified Deferred Compensation and benefits that
would otherwise be provided pursuant to this Agreement during the six (6)-month
period immediately following the Executive’s Separation from Service that
constitute Nonqualified Deferred Compensation will instead be paid or made
available on the earlier of (x) the first (1st) business day of the seventh
(7th) month following the date of the Executive’s Separation from Service and
(y) the Executive’s death.

8



(j)        Following the termination of the Executive’s employment for any
reason, if and to the extent requested by the Board, the Executive agrees to
resign, as may then be applicable, from the Board, all fiduciary positions
(including, without limitation, as trustee) and all other offices and positions
the Executive holds with the Company, Holdings or any of their respective
affiliates; provided that if the Executive refuses to tender the Executive’s
resignation after the Board has made such request, then the Board will be
empowered to remove the Executive from such offices and positions.

 

7.         Nondisclosure of Confidential Information. (a) The Executive
acknowledges that in the course of his employment he will occupy a position of
trust and confidence. The Executive shall not, except in connection with the
performance of his functions in accordance with this Agreement or as required by
applicable law or as required in proceedings to enforce or defend his rights
under this Agreement or any other written agreement between the Executive and
the Company and/or Holdings, disclose to others or use, directly or indirectly,
any Confidential Information.

 

(b)       “Confidential Information” shall mean information about the Company’s
and/or Holdings’ (and their respective affiliates’) business and operations that
is not disclosed by the Company and/or Holdings (or their respective affiliates)
for financial reporting purposes and that was learned by the Executive in the
course of his employment by the Company and/or Holdings, including, without
limitation, any business plans, product plans, strategy, budget information,
proprietary knowledge, patents, trade secrets, data, formulae, sketches,
notebooks, blueprints, information and client and customer lists and all papers
and records (including but not limited to computer records) of the documents
containing such Confidential Information, other than information that is
publicly disclosed by the Company and/or Holdings (or their respective
affiliates) in writing. The Executive acknowledges that such Confidential
Information is specialized, unique in nature and of great value to the Company
and/or Holdings, and that such information gives the Company and/or Holdings a
competitive advantage. The Executive agrees to deliver or return to the Company,
at the Company’s request at any time or upon termination or expiration of his
employment or as soon as possible thereafter, all documents, computer tapes and
disks, records, lists, data, drawings, prints, notes and written information
(and all copies thereof) furnished by or on behalf of the Company and/or
Holdings or prepared by the Executive in the course of his employment by the
Company and/or Holdings; provided that the Executive will be able to keep his
cell phones, personal computers, personal contact list and the like so long as
any Confidential Information is removed from such items.

 

(a)        Nothing in this Agreement will preclude, prohibit or restrict the
Executive from (i) communicating with any federal, state or local administrative
or regulatory agency or authority, including but not limited to the Securities
and Exchange Commission (the “SEC”); (ii) participating or cooperating in any
investigation conducted by any governmental agency or authority; or (iii) filing
a charge of discrimination with the United States Equal Employment Opportunity
Commission or any other federal state or local administrative agency or
regulatory authority. Nothing in this Agreement, or any other agreement between
the parties, prohibits or is intended in any manner to prohibit, the Executive
from (A) reporting a possible violation of federal or other applicable law or
regulation to any governmental agency or entity, including but not limited to
the Department of Justice, the SEC, the U.S. Congress, and any governmental
agency Inspector General, or (B) making other disclosures that are protected
under

9



whistleblower provisions of federal law or regulation. This Agreement does not
limit the Executive’s right to receive an award (including, without limitation,
a monetary reward) for information provided to the SEC. The Executive does not
need the prior authorization of anyone at the Company to make any such reports
or disclosures, and the Executive is not required to notify the Company that the
Executive has made such reports or disclosures. Nothing in this Agreement or any
other agreement or policy of the Company is intended to interfere with or
restrain the immunity provided under 18 U.S.C. §1833(b). The Executive cannot be
held criminally or civilly liable under any federal or state trade secret law
for the disclosure of a trade secret that is made (I) (x) in confidence to
federal, state or local government officials, directly or indirectly, or to an
attorney, and (y) for the purpose of reporting or investigating a suspected
violation of law; (II) in a complaint or other document filed in a lawsuit or
other proceeding, if filed under seal; or (III) in connection with a lawsuit
alleging retaliation for reporting a suspected violation of law, if filed under
seal and does not disclose the trade secret, except pursuant to a court order.
The provisions of this Section 7(c) are intended to comply with all applicable
laws. If any laws are adopted, amended or repealed after the execution of this
Agreement, this Agreement shall be deemed to be amended to reflect the same.

 

(b)       The provisions of this Section 7 shall survive indefinitely. The
Executive’s obligations under this Section 7 following the Executive’s
termination of employment for Good Reason or by the Company without Cause are
expressly conditioned upon, and subject to, the Company’s compliance with its
applicable payment obligations, if any, under Section 6.

 

8.         Covenant Not to Compete. During the Executive’s employment with the
Company and during the Restricted Period (as defined below), the Executive shall
not, directly or indirectly, enter into the employment of, render services to,
or acquire any interest whatsoever in (whether for his own account as an
individual proprietor, or as a partner, associate, stockholder, officer,
director, consultant, trustee or otherwise), or otherwise assist, any person or
entity engaged in the distribution, production, transmission or streaming of
radio programming or any activity that directly competes with the business of
the Company, including but not limited to podcasting, telematics and audio
advertising sales and technology (each, a “Competitive Activity”); provided that
nothing in this Agreement shall prevent the purchase or ownership by the
Executive by way of investment of less than five (5) percent of the shares or
equity interest of any corporation or other entity. Without limiting the
generality of the foregoing, the Executive agrees that during the Restricted
Period, the Executive shall not call on or otherwise solicit business or assist
others to solicit business as to any product or service that directly competes
with any product or service provided or marketed by the Company or its
affiliates on the date of the Executive’s termination of employment with the
Company during the Term (as such Term may be extended in accordance with Section
6(e)(vi)) (the “Milestone Date”); provided, that general solicitations that are
not specifically targeted to current, former or prospective customers of the
Company with respect to such products or services, and which products or
services have not been identified by the Executive using Confidential
Information, shall not be deemed to be a breach of the immediately preceding
sentence. The Executive agrees that during the Restricted Period he will not
solicit or assist others to solicit the employment of or hire any employee of
Holdings, the Company, or their subsidiaries or Liberty Media Corporation
without the prior written consent of the Company. For purposes of this
Agreement, the “Restricted Period” shall mean a period of one (1) year following
the Milestone Date;

10



provided, however, that if (i) the Company has made an offer to renew this
Agreement in accordance with Section 6(e)(vi), (ii) the Executive does not
accept such offer, and (iii) the Executive’s employment terminates at the end of
the Term, then there shall be no Restricted Period and the provisions of this
Section 8 shall be of no further force and effect. For purposes of this
Agreement, the term “radio” shall be defined broadly and shall include any and
all forms and mediums of audio distribution now existing or hereafter developed,
including terrestrial radio, streaming audio services, podcasting and on-demand
audio services. Notwithstanding anything to the contrary in this Section 8, it
shall not be a violation of this Section 8 for the Executive to join a division
or business line of a commercial enterprise with multiple divisions or business
lines if such division or business line is not engaged in a Competitive
Activity; provided that the Executive performs services solely for such
non-competitive division or business line. Executive’s obligations under this
Section 8 during the Restricted Period are expressly conditioned upon, and
subject to, the Company’s compliance with its applicable payment obligations, if
any, under Section 6.

 

9.         Change of Control Provisions. (a) Notwithstanding any other
provisions in this Agreement, in the event that any payment or benefit received
or to be received by the Executive (including but not limited to any payment or
benefit received in connection with a change of control of the Company or
Holdings or the termination of the Executive’s employment, whether pursuant to
the terms of this Agreement or any other plan, program, arrangement or
agreement) (all such payments and benefits, together, the “Total Payments”)
would be subject (in whole or part), to any excise tax imposed under Section
4999 of the Code, or any successor provision thereto (the “Excise Tax”), then,
after taking into account any reduction in the Total Payments provided by reason
of Section 280G of the Code in such other plan, program, arrangement or
agreement, the Company will reduce the Total Payments to the extent necessary so
that no portion of the Total Payments is subject to the Excise Tax (but in no
event to less than zero); provided that the Total Payments will only be reduced
if (i) the net amount of such Total Payments, as so reduced (and after
subtracting the net amount of federal, state, municipal, and local income and
employment taxes on such reduced Total Payments and after taking into account
the phase out of itemized deductions and personal exemptions attributable to
such reduced Total Payments), is greater than or equal to (ii) the net amount of
such Total Payments without such reduction (but after subtracting the net amount
of federal, state, municipal, and local income and employment taxes on such
Total Payments and the amount of Excise Tax to which the Executive would be
subject in respect of such unreduced Total Payments and after taking into
account the phase out of itemized deductions and personal exemptions
attributable to such unreduced Total Payments).

 

(a)        In the case of a reduction in the Total Payments, the Total Payments
will be reduced in the following order: (i) payments that are payable in cash
that are valued at full value under Treasury Regulation Section 1.280G-1, Q&A
24(a) will be reduced (if necessary, to zero), with amounts that are payable
last reduced first; (ii) payments and benefits due in respect of any equity
valued at full value under Treasury Regulation Section 1.280G-1, Q&A 24(a), with
the highest values reduced first (as such values are determined under Treasury
Regulation Section 1.280G-1, Q&A 24), will next be reduced; (iii) payments that
are payable in cash that are valued at less than full value under Treasury
Regulation Section 1.280G-1, Q&A 24, with amounts that are payable last reduced
first, will next be reduced; (iv) payments and benefits due in respect of any
equity valued at less than full value under Treasury Regulation Section 1.280G-

11



1, Q&A 24, with the highest values reduced first (as such values are determined
under Treasury Regulation Section 1.280G-1, Q&A 24), will next be reduced; and
(v) all other non-cash benefits not otherwise described in clauses (ii) or (iv)
will be next reduced pro-rata. Any reductions made pursuant to each of clauses
(i)-(v) above will be made in the following manner: first, a pro-rata reduction
of cash payment and payments and benefits due in respect of any equity not
subject to Section 409A, and second, a pro-rata reduction of cash payments and
payments and benefits due in respect of any equity subject to Section 409A as
deferred compensation.

 

(b)       For purposes of determining whether and the extent to which the Total
Payments will be subject to the Excise Tax: (i) no portion of the Total Payments
the receipt or enjoyment of which the Executive shall have waived at such time
and in such manner as not to constitute a “payment” within the meaning of
Section 280G(b) of the Code will be taken into account; (ii) no portion of the
Total Payments will be taken into account which, in the opinion of tax counsel
(“Tax Counsel”) reasonably acceptable to the Executive and selected by the
accounting firm which was, immediately prior to the change of control, the
Company’s independent auditor (the “Auditor”), does not constitute a “parachute
payment” within the meaning of Section 280G(b)(2) of the Code (including,
without limitation, by reason of Section 280G(b)(4)(A) of the Code) and, in
calculating the Excise Tax, no portion of such Total Payments will be taken into
account which, in the opinion of Tax Counsel, constitutes reasonable
compensation for services actually rendered, within the meaning of Section
280G(b)(4)(B) of the Code (including, without limitation, any portion of such
Total Payments equal to the value of the covenant included in Section 8, as
determined by the Auditor or such other accounting, consulting or valuation firm
selected by the Company prior to the change of control and reasonably acceptable
to the Executive), in excess of the “base amount” (as set forth in Section
280G(b)(3) of the Code) that is allocable to such reasonable compensation; and
(iii) the value of any non-cash benefit or any deferred payment or benefit
included in the Total Payments will be determined by the Auditor in accordance
with the principles of Sections 280G(d)(3) and (4) of the Code.

 

(c)        At the time that payments are made under this Agreement, the Company
will provide the Executive with a written statement setting forth the manner in
which such payments were calculated and the basis for such calculations,
including but not limited to any opinions or other advice the Company or
Holdings received from Tax Counsel, the Auditor, or other advisors or
consultants (and any such opinions or advice which are in writing will be
attached to the statement). If the Executive objects to the Company’s
calculations, the Company will pay to the Executive such portion of the Total
Payments (up to 100% thereof) as the Executive determines is necessary to result
in the proper application of this Section 9. All determinations required by this
Section 9 (or requested by either the Executive or the Company in connection
with this Section 9) will be at the expense of the Company. The fact that the
Executive’s right to payments or benefits may be reduced by reason of the
limitations contained in this Section 9 will not of itself limit or otherwise
affect any other rights of the Executive under this Agreement.

 

(d)        If the Executive receives reduced payments and benefits by reason of
this Section 9 and it is established pursuant to a determination of a court
which is not subject to review or as to which the time to appeal has expired, or
pursuant to an Internal Revenue Service proceeding, that the Executive could
have received a greater amount without resulting in any

12



Excise Tax, then the Company shall thereafter pay the Executive the aggregate
additional amount which could have been paid without resulting in any Excise Tax
as soon as reasonably practicable.

 

10.       Remedies. The Executive and the Company agree that damages for breach
of any of the covenants under Sections 7 and 8 will be difficult to determine
and inadequate to remedy the harm which may be caused thereby, and therefore
consent that these covenants may be enforced by temporary or permanent
injunction without the necessity of bond. The Executive believes, as of the date
of this Agreement, that the provisions of this Agreement are reasonable and that
the Executive is capable of gainful employment without breaching this Agreement.
However, should any court or arbitrator decline to enforce any provision of
Section 7 or 8, this Agreement shall, to the extent applicable in the
circumstances before such court or arbitrator, be deemed to be modified to
restrict the Executive’s competition with the Company to the maximum extent of
time, scope and geography which the court or arbitrator shall find enforceable,
and such provisions shall be so enforced.

 

11.       Indemnification. Notwithstanding anything herein to the contrary, the
Company shall indemnify the Executive, both during and after the Term, to the
full extent provided in the Company’s and Holdings’ respective Certificates of
Incorporation and Bylaws and the law of the State of Delaware in connection with
his activities as an officer of the Company and Holdings, which shall survive
the termination of the Executive’s employment with the Company or the Term of
this Agreement for any reason.

 

12.       Entire Agreement. The provisions contained herein constitute the
entire agreement between the parties with respect to the subject matter hereof
and supersede any and all prior agreements, understandings and communications
between the parties, oral or written, with respect to such subject matter, but
excluding any equity award agreements between the Executive and the Company
and/or Holdings. Nothing herein is intended to supersede or waive obligations of
the Executive to comply with any assignment of invention provisions applicable
to the Executive under the Code of Ethics or any assignment of invention
agreement(s) between the Company and/or Holdings and the Executive.

 

13.       Modification. Any waiver, alteration, amendment or modification of any
provisions of this Agreement shall not be valid unless in writing and signed by
both the Executive and the Company.

 

14.       Severability. If any provision of this Agreement shall be declared to
be invalid or unenforceable, in whole or in part, such invalidity or
unenforceability shall not affect the remaining provisions hereof, which shall
remain in full force and effect.

 

15.       Assignment. The Executive may not assign any of his rights or delegate
any of his duties hereunder without the prior written consent of the Company.
The Company may not assign any of its rights or delegate any of its obligations
hereunder without the prior written consent of the Executive, except that any
successor to the Company or Holdings by merger or purchase of all or
substantially all of the Company’s and/or Holdings’ assets shall assume this
Agreement.

13



16.       Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the successors in interest of the Executive and the Company.

 

17.       Notices. All notices and other communications required or permitted
hereunder shall be made in writing and shall be deemed effective when delivered
personally or transmitted by facsimile transmission if received at the
recipient’s location during normal business hours and otherwise on the next
business day, one (1) business day after deposit with a nationally recognized
overnight courier (with next day delivery specified) and five (5) days after
mailing by registered or certified mail:

 

if to the Company:

 

Sirius XM Radio Inc.
1221 Avenue of the Americas
35th Floor
New York, New York 10020
Attention: Chief Executive Officer
Telecopier: (212) 584-5353

 

if to the Executive:

 

Address on file at the offices of the Company

 

or to such other person or address as either party shall furnish in writing to
the other party from time to time.

 

18.       Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York applicable to contracts made
and to be performed entirely within the State of New York.

 

19.       Non-Mitigation. The Executive shall not be required to mitigate
damages or seek other employment in order to receive compensation or benefits
under Section 6; nor shall the amount of any benefit or payment provided for
under Section 6 be reduced by any compensation earned by the Executive as the
result of employment by another employer.

 

20.       Arbitration. (a) The Executive and the Company agree that if a dispute
arises concerning or relating to the Executive’s employment with the Company or
Holdings, or the termination of the Executive’s employment, such dispute shall
be submitted to binding arbitration under the rules of the American Arbitration
Association regarding resolution of employment disputes in effect at the time
such dispute arises. The arbitration shall take place in New York, New York,
before a single experienced arbitrator licensed to practice law in New York and
selected in accordance with the American Arbitration Association rules and
procedures. Except as provided below, the Executive and the Company agree that
this arbitration procedure will be the exclusive means of redress for any
disputes relating to or arising from the Executive’s employment with the Company
and/or Holdings or his termination, including but not limited to disputes over
rights provided by federal, state, or local statutes, regulations, ordinances,
and common law, including all laws that prohibit discrimination based

14



on any protected classification. The parties expressly waive the right to a jury
trial, and agree that the arbitrator’s award shall be final and binding on both
parties, and shall not be appealable. The arbitrator shall have the discretion
to award monetary and other damages, and any other relief that the arbitrator
deems appropriate and is allowed by law. The arbitrator shall also have the
discretion to award the prevailing party reasonable costs and attorneys’ fees
incurred in bringing or defending an action, and shall award such costs and fees
to the Executive in the event the Executive prevails on the merits of any action
brought hereunder.

 

(a)        The Company shall pay the cost of any arbitration proceedings under
this Agreement if the Executive prevails in such arbitration on at least one
substantive issue.

 

(b)        The Company and the Executive agree that the sole dispute that is
excepted from Section 20(a) is an action seeking injunctive relief from a court
of competent jurisdiction regarding enforcement and application of Sections 7, 8
or 10, which action may be brought in addition to, or in place of, an
arbitration proceeding in accordance with Section 20(a).

 

21.       Compliance with Section 409A. (a) To the extent applicable, it is
intended that the compensation arrangements under this Agreement be in full
compliance with Section 409A (it being understood that certain compensation
arrangements under this Agreement are intended not to be subject to Section
409A). This Agreement shall be construed, to the maximum extent permitted, in a
manner to give effect to such intention. Notwithstanding anything in this
Agreement to the contrary, distributions upon termination of the Executive’s
employment that constitute Nonqualified Deferred Compensation may only be made
upon a Separation from Service. Neither the Company nor any of its affiliates
shall have any obligation to indemnify or otherwise hold the Executive harmless
from any or all such taxes, interest or penalties, or liability for any damages
related thereto. The Executive acknowledges that he has been advised to obtain
independent legal, tax or other counsel in connection with Section 409A.

 

(a)       With respect to any amount of expenses eligible for reimbursement
under this Agreement, such expenses will be reimbursed by the Company within
thirty (30) days following the date on which the Company receives the applicable
invoice from the Executive in accordance with the Company’s expense
reimbursement policies, but in no event later than the last day of the
Executive’s taxable year following the taxable year in which the Executive
incurs the related expenses. In no event will the reimbursements or in-kind
benefits to be provided by the Company in one taxable year affect the amount of
reimbursements or in-kind benefits to be provided in any other taxable year, nor
will the Executive’s right to reimbursement or in-kind benefits be subject to
liquidation or exchange for another benefit.

 

(b)       Each payment under this Agreement shall be regarded as a “separate
payment” and not one of a series of payments for purposes of Section 409A.

 

22.       Counterparts. This Agreement may be executed in counterparts, all of
which shall be considered one and the same agreement, and shall become effective
when one or more counterparts have been signed by each of the parties and
delivered to the other party.

 

23.       Executive’s Representation. The Executive hereby represents and
warrants to the Company that he is not now under any contractual or other
obligation that is

15



inconsistent with or in conflict with this Agreement or that would prevent,
limit, or impair the Executive’s performance of his obligations under this
Agreement.

 

24.       Survivorship. Upon the expiration or other termination of the Term of
this Agreement or the Executive’s employment with the Company, the respective
rights and obligations of the parties hereto shall survive to the extent
necessary to carry out the intentions of the parties under this Agreement.

 

25.       Clawback Provisions. Notwithstanding any other provisions in this
Agreement to the contrary, any compensation paid to the Executive pursuant to
this Agreement or any other agreement or arrangement with the Company, Holdings
or any of their respective affiliates, which is subject to recovery under any
law, government regulation or stock exchange listing requirement, will be
subject to such deductions and clawback as may be required to be made pursuant
to such law, government regulation or stock exchange listing requirement (or any
policy adopted by the Company, Holdings or any of their respective affiliates
pursuant to, but solely to the extent required by, any such law, government
regulation or stock exchange listing requirement).

 

26.       Attorneys’ Fees. The Company shall promptly reimburse the Executive
for 50% of the reasonable professional fees and expenses incurred by the
Executive in the negotiation and preparation of this Agreement and related
agreements. The amount required to be reimbursed by the Company shall in no
event exceed $25,000.

16



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

    SIRIUS XM RADIO INC.           By: /s/ Patrick Donnelly       Patrick
Donnelly       Executive Vice President, General Counsel and Secretary          
  /s/ Sean S. Sullivan       SEAN S. SULLIVAN  

17



Exhibit A

 

THIS OPTION MAY NOT BE TRANSFERRED EXCEPT BY WILL OR UNDER THE LAWS
OF DESCENT AND DISTRIBUTION.

 

SIRIUS XM HOLDINGS INC. 2015 LONG-TERM STOCK INCENTIVE PLAN

 

STOCK OPTION AGREEMENT

 

This STOCK OPTION AGREEMENT (this “Agreement”), dated [______]1, 2020, is
between SIRIUS XM HOLDINGS INC., a Delaware corporation (the “Company”), and
SEAN S. SULLIVAN (the “Executive”).

 

1.        Grant of Option; Vesting. (a) Subject to the terms and conditions of
this Agreement, the Sirius XM Holdings Inc. 2015 Long-Term Stock Incentive Plan
(the “Plan”), and the Employment Agreement, dated as of September 14, 2020,
between Sirius XM Radio Inc. (“Sirius XM”) and the Executive (the “Employment
Agreement”), the Company hereby grants to the Executive the right and option
(this “Option”) to purchase ____________________________ (_______) shares of
common stock, par value $0.001 per share, of the Company (the “Shares”), at a
price per Share of $____ (the “Exercise Price”)2. This Option is not intended to
qualify as an Incentive Stock Option for purposes of Section 422 of the Internal
Revenue Code of 1986, as amended. In the case of any stock split, stock dividend
or like change in the Shares occurring after the date hereof, the number of
Shares and the Exercise Price shall be adjusted as set forth in Section 4(b) of
the Plan.

 

(a)       Subject to the terms of this Agreement, this Option shall vest and
become exercisable in three (3) equal installments on [_____],2021 [_____],
2022, and [_____], 20233, subject to the Executive’s continued employment with
Sirius XM on each of these dates other than as specifically stated herein.

 

(b)       If the Executive’s employment with Sirius XM terminates for any
reason, this Option, to the extent not then vested, shall immediately terminate
without consideration; provided that if the Executive’s employment with Sirius
XM is terminated (x) due to death or “Disability” (as defined in the Employment
Agreement), (y) by Sirius XM without “Cause” (as defined in the Employment
Agreement), or (z) by the Executive for “Good Reason” (as defined in the
Employment Agreement), the unvested portion of this Option, to the extent not
previously cancelled or forfeited, shall immediately become vested and
exercisable. The foregoing condition that the Executive be an employee of Sirius
XM shall, in the event of the termination of the Executive’s employment with
Sirius XM due to death or Disability, by Sirius XM without Cause or by the
Executive for Good Reason, be waived by the Company; provided that the Executive
executes a release in accordance with Section 6(g) of the Employment Agreement

 

 

1 The “Grant Date”, as defined in the Employment Agreement.

2 Closing price on the Grant Date.

3 First and second anniversaries of the Grant Date and the third anniversaries
of the Effective Date.

18



(except that the Company’s general counsel may waive such requirement in the
case of the Executive’s death).

 

2.        Term. This Option shall terminate on [_____]4, (the “Option Expiration
Date”); provided that if:

 

(a)       the Executive’s employment with Sirius XM is terminated due to the
Executive’s death or Disability, by Sirius XM without Cause, or by the Executive
for Good Reason, the Executive may exercise this Option in full until the first
(1st) anniversary of such termination (at which time this Option shall be
cancelled), but not later than the Option Expiration Date;

 

(b)       the Executive’s employment with Sirius XM is terminated for Cause,
this Option shall be cancelled upon the date of such termination; and

 

(c)       the Executive voluntarily terminates his employment with Sirius XM
without Good Reason, the Executive may exercise any vested portion of this
Option until ninety (90) days following the date of such termination (at which
time this Option shall be cancelled), but not later than the Option Expiration
Date.

 

3.        Exercise. Subject to Sections 1 and 2 of this Agreement and the terms
of the Plan, this Option may be exercised, in whole or in part, in accordance
with Section 6 of the Plan.

 

4.        Change of Control. In the event of a Change of Control, this Option
shall be governed by the terms of the Plan; provided that any transactions
between the Company, Sirius XM and/or any of their respective wholly-owned
subsidiaries, on the one hand, and Liberty Media Corporation, any Qualified
Distribution Transferee (as defined in the Investment Agreement, dated as of
February 17, 2009, between the Company and Liberty Radio LLC, as amended) and/or
any of their respective wholly-owned subsidiaries, on the other hand, shall not
constitute a Change of Control under the Plan.

 

5.        Non-transferable. This Option may not be transferred, assigned,
pledged or hypothecated in any manner (whether by operation of law or otherwise)
other than by will or by the applicable laws of descent and distribution, and
shall not be subject to execution, attachment or similar process. Any attempt to
transfer, assign, pledge, hypothecate or otherwise dispose of this Option or of
any right or privilege conferred hereby shall be null and void. In the event of
the Executive’s death, any amounts owed to the Executive hereunder shall instead
be paid to the Executive’s designated beneficiary (or, if none, to the
Executive’s estate).

 

6.        Withholding. Prior to delivery of the Shares purchased upon exercise
of this Option, the Company shall determine the amount of any United States
federal, state and local income taxes, if any, which are required to be withheld
under applicable law and shall, as a condition of exercise of this Option and
delivery of the Shares purchased upon exercise of this Option, collect from the
Executive the amount of any such tax to the extent not previously

 

 

4 Tenth anniversary of the Grant Date.

19



withheld. The Executive may satisfy his withholding obligations in the manner
contemplated by Section 16(e) of the Plan.

 

7.        Rights of the Executive. Neither this Option, the execution of this
Agreement nor the exercise of any portion of this Option shall confer upon the
Executive any right to, or guarantee of, continued employment by Sirius XM or
any of its subsidiaries or affiliates, or in any way limit the right of Sirius
XM or any of its subsidiaries or affiliates to terminate employment of the
Executive at any time, subject to the terms of the Employment Agreement or any
other written employment or similar written agreement between or among the
Company, Sirius XM, or any of their respective subsidiaries or affiliates, and
the Executive.

 

8.        Professional Advice. The acceptance and exercise of this Option may
have consequences under federal and state tax and securities laws that may vary
depending upon the individual circumstances of the Executive. Accordingly, the
Executive acknowledges that the Executive has been advised to consult his
personal legal and tax advisors in connection with this Agreement and this
Option.

 

9.        Agreement Subject to the Plan. This Option and this Agreement are
subject to the terms and conditions set forth in the Plan, which terms and
conditions are incorporated herein by reference. Capitalized terms used herein
but not defined shall have the meaning set forth in the Plan. The Executive
acknowledges that a copy of the Plan is posted on Sirius XM’s intranet site and
the Executive agrees to review it and comply with its terms. This Agreement, the
Employment Agreement and the Plan constitute the entire understanding between or
among the Company, Sirius XM and the Executive with respect to this Option.

 

10.      Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York, and shall bind and inure to
the benefit of the heirs, executors, personal representatives, successors and
assigns of the parties hereto. Any disputes arising from or relating to this
Agreement shall be subject to arbitration pursuant to Section 20 of the
Employment Agreement.

 

11.      Notices. All notices and other communications hereunder shall be in
writing and shall be deemed given when delivered personally or when telecopied
(with confirmation of transmission received by the sender), three (3) business
days after being sent by certified mail, postage prepaid, return receipt
requested or one (1) business day after being delivered to a nationally
recognized overnight courier with next day delivery specified to the parties at
the following addresses (or at such other address for a party as shall be
specified by like notice): Company: Sirius XM Holdings Inc., 1221 Avenue of the
Americas, 35th Floor, New York, New York 10020, Attention: Chief Executive
Officer; and Executive: Address on file at the office of the Company. Notices
sent by email or other electronic means not specifically authorized by this
Agreement shall not be effective for any purpose of this Agreement.

 

12.       Binding Effect. This Agreement has been duly executed and delivered by
the Company and constitutes the legal, valid and binding obligation of the
Company enforceable against the Company in accordance with its terms.

20



13.       Amendment. The rights of the Executive hereunder may not be impaired
by any amendment, alteration, suspension, discontinuance or termination of the
Plan or this Agreement without the Executive’s consent.

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

  SIRIUS XM HOLDINGS INC.           By: Exhibit A       Name:       Title:      
        Exhibit A       SEAN S. SULLIVAN  

21



Exhibit B

 

THE RSUs HAVE NOT BEEN REGISTERED UNDER STATE OR
FEDERAL SECURITIES LAWS.
THE RSUs MAY NOT BE TRANSFERRED EXCEPT
BY WILL OR UNDER THE LAWS OF DESCENT AND DISTRIBUTION.

 

SIRIUS XM HOLDINGS INC.

 

2015 LONG-TERM STOCK INCENTIVE PLAN

 

RESTRICTED STOCK UNIT AGREEMENT

 

This RESTRICTED STOCK UNIT AGREEMENT (this “Agreement”), dated [_____], 20205,
is between SIRIUS XM HOLDINGS INC., a Delaware corporation (the “Company”), and
SEAN S. SULLIVAN (the “Executive”).

 

1.         Grant of RSUs. Subject to the terms and conditions of this Agreement,
the Sirius XM Holdings Inc. 2015 Long-Term Stock Incentive Plan (the “Plan”),
and the Employment Agreement, dated as of September 14, 2020, between Sirius XM
Radio Inc. (“Sirius XM”) and the Executive (the “Employment Agreement”), the
Company hereby grants _____________ restricted share units (“RSUs”) to the
Executive. Each RSU represents the unfunded, unsecured right of the Executive to
receive one share of common stock, par value $.001 per share, of the Company
(each, a “Share”) on the dates specified in this Agreement.

 

2.        Dividends. If on any date while RSUs are outstanding the Company shall
pay any dividend on the Shares (other than a dividend payable in Shares), the
number of RSUs granted to the Executive shall, as of the record date for such
dividend payment, be increased by a number of RSUs equal to: (a) the product of
(x) the number of RSUs held by the Executive as of such record date, multiplied
by (y) the per Share amount of any cash dividend (or, in the case of any
dividend payable, in whole or in part, other than in cash, the per Share value
of such dividend, as determined in good faith by the Company), divided by (b)
the average closing price of a Share on the Nasdaq Global Select Market on the
twenty (20) trading days preceding, but not including, such record date. In the
case of any dividend declared on Shares that is payable in the form of Shares,
the number of RSUs granted to the Executive shall be increased by a number equal
to the product of (1) the aggregate number of RSUs held by the Executive on the
record date for such dividend, multiplied by (2) the number of Shares (including
any fraction thereof) payable as a dividend on a Share. In the case of any other
change in the Shares occurring after the date hereof, the number of RSUs shall
be adjusted as set forth in Section 4(b) of the Plan.

 

3.        No Rights of a Stockholder. The Executive shall not have any rights as
a stockholder of the Company until the Shares have been issued.

 

4.         Issuance of Shares subject to RSUs. (a) Subject to earlier issuance
pursuant to the terms of this Agreement or the Plan, on (i) [_____], 2021, the
Company shall issue, or cause there to be transferred, to the Executive
[________] Shares representing an equal

 

 

5 The “Grant Date”, as defined in the Employment Agreement.

22



number of RSUs granted to the Executive under this Agreement (as adjusted
pursuant to Section 2 above, if applicable), (ii) [_____], 2022, the Company
shall issue, or cause there to be transferred, to the Executive [________]
Shares representing an equal number of RSUs granted to the Executive under this
Agreement (as adjusted pursuant to Section 2 above, if applicable), and (iii)
[_____], 2023, the Company shall issue, or cause there to be transferred, to the
Executive [________] Shares representing an equal number of RSUs granted to the
Executive under this Agreement (as adjusted pursuant to Section 2 above, if
applicable)6, in each case if the Executive continues to be employed by Sirius
XM on each of these dates other than as specifically stated herein.

 

(a)       If the Executive’s employment with Sirius XM terminates for any
reason, the RSUs shall immediately terminate without consideration; provided
that if the Executive’s employment with Sirius XM is terminated due to (x) death
or “Disability” (as defined in the Employment Agreement), (y) by Sirius XM
without “Cause” (as defined in the Employment Agreement), or (z) by the
Executive for “Good Reason” (as defined in the Employment Agreement), the RSUs,
to the extent not previously settled, cancelled or forfeited, shall immediately
become vested and the Company shall issue, or cause there to be transferred, to
the Executive the amount of Shares equal to the number of RSUs granted to the
Executive under this Agreement (to the extent not previously transferred,
cancelled or forfeited), as adjusted pursuant to Section 2 above, if applicable.
The foregoing condition that the Executive be an employee of Sirius XM shall, in
the event of the termination of the Executive’s employment with Sirius XM due to
death or Disability, by Sirius XM without Cause or by the Executive for Good
Reason, be waived by the Company; provided that the Executive executes a release
in accordance with Section 6(g) of the Employment Agreement (except that the
Company’s general counsel may waive such requirement in the case of the
Executive’s death).

 

5.        Change of Control. In the event of a Change of Control, the RSUs shall
be governed by the terms of the Plan; provided that any transactions between the
Company, Sirius XM and/or any of their respective wholly-owned subsidiaries, on
the one hand, and Liberty Media Corporation, any Qualified Distribution
Transferee (as defined in the Investment Agreement, dated as of February 17,
2009, between the Company and Liberty Radio LLC, as amended) and/or any of their
respective wholly-owned subsidiaries, on the other hand, shall not constitute a
Change of Control under the Plan.

 

6.        Non-transferable. The RSUs may not be transferred, assigned, pledged
or hypothecated in any manner (whether by operation of law or otherwise) other
than by will or by the applicable laws of descent and distribution, and shall
not be subject to execution, attachment or similar process. Any attempt to
transfer, assign, pledge, hypothecate or otherwise dispose of RSUs or of any
right or privilege conferred hereby shall be null and void. In the event of the
Executive’s death, any amounts owed to the Executive hereunder shall instead be
paid to the Executive’s designated beneficiary (or, if none, to the Executive’s
estate).

 

 

6 First and second anniversaries of the Grant Date and the third anniversary of
the Effective Date. The $6.25 million of RSUs, will vest as follows: $2.75
million on such first anniversary, $1.75 million on the second anniversary, and
$1.75 million on the third anniversary.

23



7.        Withholding. Prior to delivery of the Shares pursuant to this
Agreement, the Company shall determine the amount of any United States federal,
state and local income taxes, if any, which are required to be withheld under
applicable law and shall, as a condition of delivery of the Shares pursuant to
this Agreement, collect from the Executive the amount of any such tax to the
extent not previously withheld in any manner permitted by the Plan.

 

8.        Rights of the Executive. Neither this Agreement nor the RSUs shall
confer upon the Executive any right to, or guarantee of, continued employment by
Sirius XM or any of its subsidiaries or affiliates, or in any way limit the
right of Sirius XM or any of its subsidiaries or affiliates to terminate the
employment of the Executive at any time, subject to the terms of the Employment
Agreement or any other written employment or similar written agreement between
or among the Company, Sirius XM, or any of their respective subsidiaries or
affiliates, and the Executive.

 

9.        Professional Advice. The acceptance of the RSUs may have consequences
under federal and state tax and securities laws that may vary depending upon the
individual circumstances of the Executive. Accordingly, the Executive
acknowledges that the Executive has been advised to consult his personal legal
and tax advisors in connection with this Agreement and the RSUs.

 

10.      Agreement Subject to the Plan. This Agreement and the RSUs are subject
to the terms and conditions set forth in the Plan, which terms and conditions
are incorporated herein by reference. Capitalized terms not otherwise defined
herein shall have the same meanings as in the Plan. The Executive acknowledges
that a copy of the Plan is posted on Sirius XM’s intranet site and the Executive
agrees to review it and comply with its terms. This Agreement, the Employment
Agreement and the Plan constitute the entire understanding between or among the
Company, Sirius XM and the Executive with respect to the RSUs.

 

11.      Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York, and shall bind and inure to
the benefit of the heirs, executors, personal representatives, successors and
assigns of the parties hereto. Any disputes arising from or relating to this
Agreement shall be subject to arbitration pursuant to Section 20 of the
Employment Agreement.

 

12.      Notices. All notices and other communications hereunder shall be in
writing and shall be deemed given when delivered personally or when telecopied
(with confirmation of transmission received by the sender), three (3) business
days after being sent by certified mail, postage prepaid, return receipt
requested or one (1) business day after being delivered to a nationally
recognized overnight courier with next day delivery specified to the parties at
the following addresses (or at such other address for a party as shall be
specified by like notice):

 

  Company: Sirius XM Holdings Inc.     1221 Avenue of the Americas     35th
Floor     New York, New York 10020     Attention:  Chief Executive Officer

24



  Executive: Address on file at the office of the Company

 

Notices sent by email or other electronic means not specifically authorized by
this Agreement shall not be effective for any purpose of this Agreement.

 

13.      Binding Effect. This Agreement has been duly executed and delivered by
the Company and constitutes the legal, valid and binding obligation of the
Company enforceable against the Company in accordance with its terms.

 

14.      Amendment. The rights of the Executive hereunder may not be impaired by
any amendment, alteration, suspension, discontinuance or termination of the Plan
or this Agreement without the Executive’s consent.

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

SIRIUS XM HOLDINGS INC.

 

By: Exhibit B         Name:   SEAN S. SULLIVAN     Title:      

25



Exhibit C

 

THE PRSUs HAVE NOT BEEN REGISTERED UNDER STATE OR
FEDERAL SECURITIES LAWS.
THE PRSUs MAY NOT BE TRANSFERRED EXCEPT
BY WILL OR UNDER THE LAWS OF DESCENT AND DISTRIBUTION.

 

SIRIUS XM HOLDINGS INC.
2015 LONG-TERM STOCK INCENTIVE PLAN

 

PERFORMANCE-BASED RESTRICTED STOCK UNIT AGREEMENT

 

This PERFORMANCE-BASED RESTRICTED STOCK UNIT AGREEMENT (this “Agreement”), dated
[_____], 20207, is between SIRIUS XM HOLDINGS INC., a Delaware corporation (the
“Company”), and SEAN S. SULLIVAN (the “Executive”).

 

1.        Grant of PRSUs. Subject to the terms and conditions of this Agreement,
the Sirius XM Holdings Inc. 2015 Long-Term Stock Incentive Plan (the “Plan”),
and the Employment Agreement dated as of September 14, 2020 between Sirius XM
Radio Inc. (“Sirius XM”) and the Executive (the “Employment Agreement”), the
Company hereby grants ________________ performance-based restricted stock units
(“PRSUs”)8 to the Executive. Each PRSU represents the unfunded, unsecured right
of the Executive to receive one share of common stock, par value $.001 per
share, of the Company (each, a “Share”) on the date specified in this Agreement.

 

2.        Dividends. If on any date while PRSUs are outstanding the Company
shall pay any dividend on the Shares (other than a dividend payable in Shares),
the number of PRSUs granted to the Executive shall, as of the record date for
such dividend payment, be increased by a number of PRSUs equal to: (a) the
product of (x) the number of PRSUs held by the Executive as of such record date,
multiplied by (y) the per Share amount of any cash dividend (or, in the case of
any dividend payable, in whole or in part, other than in cash, the per Share
value of such dividend, as determined in good faith by the Company), divided by
(b) the average closing price of a Share on the Nasdaq Global Select Market on
the twenty (20) trading days preceding, but not including, such record date. In
the case of any dividend declared on Shares that is payable in the form of
Shares, the number of PRSUs granted to the Executive shall be increased by a
number equal to the product of (1) the aggregate number of PRSUs held by the
Executive on the record date for such dividend, multiplied by (2) the number of
Shares (including any fraction thereof) payable as a dividend on a Share. In the
case of any other change in the Shares occurring after the date hereof, the
number of PRSUs shall be adjusted as set forth in Section 4(b) of the Plan.

 

3.        No Rights of a Stockholder. The Executive shall not have any rights as
a stockholder of the Company until the Shares have been issued. Once a PRSU
vests and a Share

 

 

7 The “Grant Date”, as defined in the Employment Agreement.

8 Equal to the number of PRSUs calculated in accordance with Section 4(b)(iii)
of the Employment Agreement, which represents the target number of PRSUs.

26



is issued to the Executive pursuant to Section 4, such PRSU is no longer
considered a PRSU for purposes of this Agreement.

 

4.        Issuance of Shares Subject to PRSUs.

 

(a)       Performance Metric. All or a portion of the PRSUs shall be eligible to
vest based on the Company’s level of achievement of one or more financial and/or
operating goals or combination of goals, which may include, among other things,
return on net assets, return on stockholders’ equity, return on assets, return
on capital, revenue, average revenue per subscriber, total stockholder returns,
profit margin, earnings per share, free cash flow per share, net earnings,
operating earnings, free cash flow, adjusted earnings before interest, taxes,
depreciation and amortization, earnings before interest, taxes, depreciation and
amortization, number of subscribers, growth of subscribers, operating expenses,
capital expenses, subscriber acquisition costs or other metrics (the
“Performance Metric Target”), approved by the Company’s Board of Directors (the
“Board”) or the Compensation Committee thereof for the years ending December 31,
2021 and December 31, 2022 (together, the “Performance Period”). The Performance
Metric Target may be cumulative goals for the Performance Period or separate
goals for 2021 and 2022. The Company shall deliver to the Executive on or before
March 31, 2021 and March 31, 2022, as applicable, a statement setting forth the
applicable Performance Metric Target for 2021 and 2022 on a cumulative basis, or
2021 and 2022 taken separately, as applicable.

 

(b)       Calculation of Shares to be Issued. Within sixty (60) days following
the end of the Performance Period, the Company shall certify the Company’s level
of achievement of the Performance Metric Target (such actual date of
certification, the “Certification Date”) and determine the number of PRSUs that
shall remain eligible to vest, as set forth below, in accordance with the terms
of the Plan and/or this Agreement (such PRSUs, the “Eligible PRSUs”):

 

(i)     If the Company fails to achieve at least 80% of the Performance Metric
Target, zero PRSUs shall constitute Eligible PRSUs;

 

(ii)     Upon achieving 100% or more of the Performance Metric Target, 100% of
the PRSUs shall constitute Eligible PRSUs; and

 

(iii)     If the Company’s achievement of the Performance Metric Target falls
between 80% and 100% of the Performance Metric Target, the number of PRSUs that
become Eligible PRSUs shall be determined by straight line interpolation between
the thresholds set forth in subsections (i) and (ii) of this Section 4(b).

 

The payout scale set forth above may be modified in order to reflect the
establishment of the Performance Metric Target.

 

Any PRSUs that do not constitute Eligible PRSUs as of the Certification Date
shall be cancelled on the Certification Date.

 

(c)       Issuance of Eligible PRSUs. Subject to earlier issuance pursuant to
the terms of this Agreement or the Plan, on [_____], 2023, the Company shall
issue, or cause there

27



to be transferred, to the Executive an amount of Shares representing the
Eligible PRSUs (as adjusted pursuant to Section 2 above, if applicable);
provided that the Executive continues to be employed by Sirius XM on [_____],
2023.

 

5.        Termination of Employment. (a) If the Executive’s employment with
Sirius XM terminates for any reason, then the PRSUs shall immediately terminate
without consideration; provided that if the Executive’s employment with Sirius
XM is terminated due to (x) death or “Disability” (as defined in the Employment
Agreement), (y) by Sirius XM without “Cause” (as defined in the Employment
Agreement), or (z) by the Executive for “Good Reason” (as defined in the
Employment Agreement) (any such applicable date of termination, the “PRSU
Termination Date”), then the PRSUs shall be treated in the following manner:

 

(i)     if the PRSU Termination Date occurs prior to the end of the Performance
Period, or if the PRSU Termination Date occurs prior to the establishment of the
Performance Metric Target for the Performance Period, then the PRSUs granted to
the Executive under this Agreement, to the extent not previously settled,
cancelled or forfeited, shall, subject to Section 5(b), immediately become
vested and the Company shall issue, or cause there to be transferred, to the
Executive the amount of Shares equal to the number of PRSUs granted to the
Executive under this Agreement, notwithstanding Section 4(b), and as adjusted
pursuant to Section 2 above, if applicable; provided, that, if the Performance
Metric Target is based on separate goals for 2021 and 2022 and the PRSU
Termination Date occurs following December 31, 2021 but prior to the end of the
Performance Period, then the PRSUs granted under this Agreement that relate to
the 2021 performance period will vest based on “actual” level of achievement of
the Performance Metric Target established for 2021; and

 

(ii)     if the PRSU Termination Date occurs after the Performance Period, all
Eligible PRSUs, to the extent not previously settled, cancelled or forfeited,
shall, subject to Section 5(b), immediately (or, if later, on the Certification
Date) become vested and the Company shall issue, or cause there to be
transferred, to the Executive the amount of Shares equal to the number of
Eligible PRSUs earned pursuant to Section 4(b), as adjusted pursuant to Section
2 above, if applicable.

 

(b)       In the event the Executive’s employment with Sirius XM terminates due
to death or Disability, by Sirius XM without Cause or by the Executive for Good
Reason, the condition in Section 4(c) that the Executive be an employee of
Sirius XM shall be waived; provided that the Executive executes a release in
accordance with Section 6(g) of the Employment Agreement (except that the
Company’s general counsel may waive such requirement in the case of the
Executive’s death).

 

6.        Change of Control. In the event of a Change of Control, the PRSUs
shall be governed by the terms of the Plan; provided that any transactions
between the Company, Sirius XM and/or any of their respective wholly-owned
subsidiaries, on the one hand, and Liberty Media Corporation, any Qualified
Distribution Transferee (as defined in the Investment Agreement, dated as of
February 17, 2009, between the Company and Liberty Radio LLC, as amended) and/or
any of their respective wholly-owned subsidiaries, on the other hand, shall not
constitute a Change of Control under the Plan.

28



7.        Non-transferable. The PRSUs may not be transferred, assigned, pledged
or hypothecated in any manner (whether by operation of law or otherwise) other
than by will or by the applicable laws of descent and distribution, and shall
not be subject to execution, attachment or similar process. Any attempt to
transfer, assign, pledge, hypothecate or otherwise dispose of PRSUs or of any
right or privilege conferred hereby shall be null and void. In the event of the
Executive’s death, any amounts owed to the Executive hereunder shall instead be
paid to the Executive’s designated beneficiary (or, if none, to the Executive’s
estate).

 

8.        Withholding. Prior to delivery of the Shares pursuant to this
Agreement, the Company shall determine the amount of any United States federal,
state and local income taxes, if any, which are required to be withheld under
applicable law and shall, as a condition of delivery of the Shares pursuant to
this Agreement, collect from the Executive the amount of any such tax to the
extent not previously withheld in any manner permitted by the Plan.

 

9.         Rights of the Executive. Neither this Agreement nor the PRSUs shall
confer upon the Executive any right to, or guarantee of, continued employment by
Sirius XM or any of its subsidiaries or affiliates, or in any way limit the
right of Sirius XM or any of its subsidiaries or affiliates to terminate the
employment of the Executive at any time, subject to the terms of the Employment
Agreement, or any other written employment or similar written agreement between
or among the Company, Sirius XM or any of their respective subsidiaries or
affiliates, and the Executive.

 

10.       Professional Advice. The acceptance of the PRSUs may have consequences
under federal and state tax and securities laws that may vary depending upon the
individual circumstances of the Executive. Accordingly, the Executive
acknowledges that the Executive has been advised to consult the Executive’s
personal legal and tax advisors in connection with this Agreement and the PRSUs.

 

11.      Agreement Subject to the Plan. This Agreement and the PRSUs are subject
to the terms and conditions set forth in the Plan, which terms and conditions
are incorporated herein by reference. Capitalized terms used herein but not
otherwise defined shall have the same meaning as in the Plan. The Executive
acknowledges that a copy of the Plan is posted on Sirius XM’s intranet site and
the Executive agrees to review it and comply with its terms. This Agreement, the
Employment Agreement and the Plan constitute the entire understanding between or
among the Company, Sirius XM and the Executive with respect to the PRSUs.

 

12.      Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York, and shall bind and inure to
the benefit of the heirs, executors, personal representatives, successors and
assigns of the parties hereto. Any disputes arising from or relating to this
Agreement shall be subject to arbitration pursuant to Section 20 of the
Employment Agreement.

 

13.      Notices. All notices and other communications hereunder shall be in
writing and shall be deemed given when delivered personally or when telecopied
(with confirmation of transmission received by the sender), three (3) business
days after being sent by certified mail, postage prepaid, return receipt
requested or one (1) business day after being

29



delivered to a nationally recognized overnight courier with next day delivery
specified to the parties at the following addresses (or at such other address
for a party as shall be specified by like notice):

 

  Company: Sirius XM Holdings Inc.     1221 Avenue of the Americas     35th
Floor     New York, New York 10020     Attention:  Chief Executive Officer      
  Executive: Address on file at the office of the Company

 

Notices sent by email or other electronic means not specifically authorized by
this Agreement shall not be effective for any purpose of this Agreement.

 

14.      Binding Effect. This Agreement has been duly executed and delivered by
the Company and constitutes the legal, valid and binding obligation of the
Company enforceable against the Company in accordance with its terms.

 

15.      Amendment. The rights of the Executive hereunder may not be impaired by
any amendment, alteration, suspension, discontinuance or termination of the Plan
or this Agreement without the Executive’s consent.

30



IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

SIRIUS XM HOLDINGS INC.

 

By: Exhibit C         Name:   SEAN S. SULLIVAN     Title:      

31



Exhibit D

 

AGREEMENT AND RELEASE

 

This Agreement and Release, dated as of _________, 20__ (this “Agreement”), is
entered into by and between SEAN S. SULLIVAN (the “Executive”) and SIRIUS XM
RADIO INC. (the “Company”).

 

The purpose of this Agreement is to completely and finally settle, resolve, and
forever extinguish all obligations, disputes and differences arising out of the
Executive’s employment with and separation from the Company.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
in this Agreement, the Executive and the Company hereby agree as follows:

 

1.        The Executive’s employment with the Company is terminated as of
_______________, 20__ (the “Termination Date”).

 

2.        The Company and the Executive agree that the Executive shall be
provided severance pay and other benefits, less all legally required and
authorized deductions, in accordance with the terms of Section 6(f)(ii) of the
Employment Agreement between the Executive and the Company, dated as of
September 14, 2020 (the “Employment Agreement”); provided that no such severance
benefits shall be paid or provided if the Executive revokes this Agreement
pursuant to Section 4 below. The Executive acknowledges and agrees that he is
entering into this Agreement in consideration of such severance benefits and the
Company’s agreements set forth herein. All vacation pay earned and unused as of
the Termination Date will be paid to the Executive to the extent required by
law. Except as set forth above, the Executive will not be eligible for any other
compensation or benefits following the Termination Date other than any vested
accrued benefits under the Company’s compensation and benefit plans, and other
than the rights, if any, granted to the Executive under the terms of any stock
option, restricted stock, performance-based restricted stock or other equity
award agreements or plans and other than rights to indemnification and to
directors’ and officers’ liability insurance under the Employment Agreement, the
Certificates of Incorporation and Bylaws of Holdings and the Company and their
affiliates (or similar constituent documents of affiliates) or the provisions of
Delaware law.

 

3.        The Executive, for himself, and for his heirs, attorneys, agents,
spouse and assigns, hereby waives, releases and forever discharges Sirius XM
Holdings Inc., the Company and their respective parents, subsidiaries, and
affiliated companies and its and their predecessors, successors, and assigns, if
any, as well as all of their officers, directors and employees, stockholders,
agents, servants, representatives, and attorneys, and the predecessors,
successors, heirs and assigns of each of them (collectively “Released Parties”),
from any and all grievances, claims, demands, causes of action, obligations,
damages and/or liabilities of any nature whatsoever, whether known or unknown,
suspected or claimed, which the Executive ever had, now has, or claims to have
against the Released Parties, by reason of any act or omission occurring before
the Executive’s execution hereof, including, without limiting the generality of
the foregoing, (a) any act, cause, matter or thing stated, claimed or alleged,
or which was or

32



which could have been alleged in any manner against the Released Parties prior
to the execution of this Agreement and (b) all claims for any payment under the
Employment Agreement; provided that nothing contained in this Agreement shall
affect the Executive’s rights (i) to indemnification from Holdings, the Company
or their affiliates as provided in the Employment Agreement or otherwise; (ii)
to coverage under the insurance policies of Holdings, the Company or their
affiliates covering officers and directors; (iii) to other benefits which by
their express terms extend beyond the Executive’s separation from employment
(including, without limitation, the Executive’s rights under Section 6(f) of the
Employment Agreement); and (iv) under this Agreement, and (c) all claims for
discrimination, harassment and/or retaliation, under Title VII of the Civil
Rights Act of 1964, as amended, the Civil Rights Act of 1991, as amended, the
New York State Human Rights Law, as amended, as well as any and all claims
arising out of any alleged contract of employment, whether written, oral,
express or implied, or any other federal, state or local civil or human rights
or labor law, ordinances, rules, regulations, guidelines, statutes, common law,
contract or tort law, arising out of or relating to the Executive’s employment
with and/or separation from the Company, including but not limited to the
termination of his employment on the Termination Date, and/or any events
occurring prior to the execution of this Agreement.

 

4.        The Executive specifically waives all rights or claims that he has or
may have under the Age Discrimination In Employment Act of 1967, 29 U.S.C. §§
621-634, as amended (“ADEA”), including, without limitation, those arising out
of or relating to the Executive’s employment with and/or separation from the
Company, the termination of his employment on the Termination Date, and/or any
events occurring prior to the execution of this Agreement. In accordance with
the ADEA, the Company specifically hereby advises the Executive that: (1) he may
and should consult an attorney before signing this Agreement, (2) he has
[twenty-one (21)/forty-five (45)]9 days to consider this Agreement, and (3) he
has seven (7) days after signing this Agreement to revoke this Agreement.

 

5.        Notwithstanding the above, nothing in this Agreement prevents or
precludes the Executive from (a) challenging or seeking a determination of the
validity of this Agreement under the ADEA; or (b) filing an administrative
charge of discrimination under any applicable statute or participating in any
investigation or proceeding conducted by a governmental agency.

 

6.        This release does not affect or impair the Executive’s rights with
respect to workman’s compensation or similar claims under applicable law or any
claims under medical, dental, disability, life or other insurance arising prior
to the date hereof.

 

7.        The Executive warrants that he has not made any assignment, transfer,
conveyance or alienation of any potential claim, cause of action, or any right
of any kind whatsoever, including but not limited to, potential claims and
remedies for discrimination, harassment, retaliation, or wrongful termination,
and that no other person or entity of any kind has had, or now has, any
financial or other interest in any of the demands, obligations, causes of

 

 



9 To be determined by the Company in connection with the termination.

33



action, debts, liabilities, rights, contracts, damages, costs, expenses, losses
or claims which could have been asserted by the Executive against the Company or
any other Released Party.

 

8.        The Executive shall not make any disparaging remarks about any of
Sirius XM Holdings Inc. (“Holdings”), the Company, Liberty Media Corporation or
any of their directors, officers, agents or employees (collectively, the
“Nondisparagement Group”) and/or any of their respective practices or products;
provided that the Executive may provide truthful and accurate facts and opinions
about any member of the Nondisparagement Group where required to do so by law or
in proceedings to enforce or defend his rights under this Agreement or any other
written agreement between the Executive and a member of the Nondisparagement
Group and may respond to disparaging remarks about the Executive made by any
member of the Nondisparagement Group. The Company and Holdings shall not, and
they shall instruct their officers not to, make any disparaging remarks about
the Executive; provided that any member of the Nondisparagement Group may
provide truthful and accurate facts and opinions about the Executive where
required to do so by law and may respond to disparaging remarks made by the
Executive or the Executive’s agents or family members.

 

9.        The Company hereby represents and warrants that, except as previously
disclosed in writing to the Executive, it is not aware of any facts or
circumstances as of the date of this Agreement that would give rise to or serve
as a basis for any claim against the Executive in connection with the employment
and termination of employment of the Executive.

 

10.      The parties expressly agree that this Agreement shall not be construed
as an admission by any of the parties of any violation, liability or wrongdoing,
and shall not be admissible in any proceeding as evidence of or an admission by
any party of any violation or wrongdoing. The Company expressly denies any
violation of any federal, state, or local statute, ordinance, rule, regulation,
order, common law or other law in connection with the employment and termination
of employment of the Executive.

 

11.      In the event of a dispute concerning the enforcement of this Agreement,
the finder of fact shall have the discretion to award the prevailing party
reasonable costs and attorneys’ fees incurred in bringing or defending an
action, and shall award such costs and fees to the Executive in the event the
Executive prevails on the merits of any action brought hereunder. All other
requests for relief or damages awards shall be governed by Sections 20(a) and
20(b) of the Employment Agreement.

 

12.      The parties declare and represent that no promise, inducement, or
agreement not expressed herein has been made to them.

 

13.      This Agreement in all respects shall be interpreted, enforced and
governed under the laws of the State of New York and any applicable federal laws
relating to the subject matter of this Agreement. The language of all parts of
this Agreement shall in all cases be construed as a whole, according to its fair
meaning, and not strictly for or against any of the parties. This Agreement
shall be construed as if jointly prepared by the Executive and the Company. Any
uncertainty or ambiguity shall not be interpreted against any one party.

34



14.       This Agreement, the Employment Agreement, [and list any outstanding
award agreements] between the Executive and the Company [or Holdings, as
applicable,] contain the entire agreement of the parties as to the subject
matter hereof. No modification or waiver of any of the provisions of this
Agreement shall be valid and enforceable unless such modification or waiver is
in writing and signed by the party to be charged, and unless otherwise stated
therein, no such modification or waiver shall constitute a modification or
waiver of any other provision of this Agreement (whether or not similar) or
constitute a continuing waiver.

 

15.       The Executive and the Company represent that they have been afforded a
reasonable period of time within which to consider the terms of this Agreement
(including but not limited to the foregoing release), that they have read this
Agreement, and they are fully aware of its legal effects. The Executive and the
Company further represent and warrant that they enter into this Agreement
knowingly and voluntarily, without any mistake, duress, coercion or undue
influence, and that they have been provided the opportunity to review this
Agreement with counsel of their own choosing. In making this Agreement, each
party relies upon his or its own judgment, belief and knowledge, and has not
been influenced in any way by any representations or statements not set forth
herein regarding the contents hereof by the entities who are hereby released, or
by anyone representing them.

 

16.      This Agreement may be executed in counterparts, all of which shall be
considered one and the same agreement, and shall become effective when one or
more counterparts have been signed by each of the parties and delivered to the
other parties. The parties further agree that delivery of an executed
counterpart by facsimile or pdf shall be as effective as delivery of an
originally executed counterpart. This Agreement shall be of no force or effect
until executed by all the signatories.

 

17.      The Executive warrants that he will return to the Company all software,
computers, computer-related equipment, keys and all materials (including,
without limitation, copies) obtained or created by the Executive in the course
of his employment with the Company on or before the Termination Date; provided
that the Executive will be able to keep his cell phones, personal computers,
personal contact list and the like so long as Confidential Information (as
defined in the Employment Agreement) is removed from such items.

 

18.      Any existing obligations the Executive has with respect to
confidentiality, nonsolicitation of employees and third parties and
noncompetition under Section 7 and 8 of the Employment Agreement shall remain in
full force and effect in accordance with their terms.

 

19.      Any disputes arising from or relating to this Agreement shall be
subject to arbitration pursuant to Section 20 of the Employment Agreement.

 

20.      Should any provision of this Agreement be declared or be determined by
a forum with competent jurisdiction to be illegal or invalid, the validity of
the remaining parts, terms or provisions shall not be affected thereby and said
illegal or invalid part, term, or provision shall be deemed not to be a part of
this Agreement.

35



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
respective dates set forth below.

 

      SIRIUS XM RADIO INC.             Dated:      By:             Name:        
  Title:               Dated:                   SEAN S. SULLIVAN  

36